Counsel for appellants base their contention entirely on what Mrs. Jennings was or was not, or would or would not, be entitled to under the law. The bare fact that the contract was made — under the supervision of eminent counsel — demonstrates that the parties desired an arrangement different from that which would be made by the law. Such contracts, when fairly entered into and when not prejudicial to the rights of third parties, are "always" upheld. Ehler v. Ehler, 259 Ill. App. 142,146. Accord: Fox v. Davis, 113 Mass. 255,258, 18 Am. Rep. 476. The legal obligation of the husband to support the wife is a sufficient consideration for his contractual obligation to do so. Galusha v. Galusha, 116 N.Y. 635,643, 22 N.E. 1114. The fact that the instant contract made provisions for Mrs. Jennings largely in excess of what the law would have provided does not affect the legality of the contract. Dr. Jennings was not in debt, and he could be as munificent as he pleased in dealing with his wife. In Mr. Bishop's great work on this subject, Vol. I, sec. *Page 417 
1269, he says: "And whether he (the husband) is in the wrong or not, and whatever the demerits of the wife, he may voluntarily contribute so much to her support as he chooses. No law or policy of the law, under any circumstances (not affecting the rights of third parties), forbids. Therefore, he may lawfully and indissolubly bind himself to render her a specific maintenance." Accord: Barnes v. Klug, 113 N.Y.S. 325, 328.
It is also said that Dr. Jennings did not expressly attempt to burden his estate with this contract. He placed the property involved in this litigation in trust to secure the contract. The law provides no method for burdening property more effective than the one he adopted.